12/30/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 22-0562


                                       DA 22-0562
                                    _________________

 KILA SHEPHERD,

               Plaintiff and Appellant,

       v.
                                                                     ORDER
 STATE OF MONTANA, DEPARTMENT OF
 CORRECTIONS,

               Defendant and Appellee.
                                 _________________

       This Court reviews briefs to ensure compliance with Rule 12 of the Montana Rules
of Appellate Procedure. After reviewing the Appellant’s Opening Brief filed electronically
on December 29, 2022, this Court has determined that the brief does not comply with the
below referenced Rule and must be resubmitted.
       Rule 12(1)(c) requires that an appellant’s brief include a statement of the case with
the appropriate heading and information. Appellant’s brief is deficient because it does not
include a statement of the case with the appropriate heading and information.
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellants shall electronically file with the Clerk of this Court a revised brief containing
the revisions necessary to comply with the specified Rule and that the Appellants shall
serve copies of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS ORDERED that the times for any subsequent briefing contained in
M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk of this Court is directed to provide a true copy of this Order to all parties
of record.
                                              1                                 Electronically signed by:
                                                                                 James Jeremiah Shea
                                                                           Justice, Montana Supreme Court
                                                                                  December 30 2022